DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on April 28 of 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: LED Lighting Device having Front Panel with Shaped Edge Profile.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, and include phrases often used in patent claims and/or which could be implied.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A light emitting diode (LED) lighting device includes a frameand an inner surface; a front panel , an edge profile; and an adhesive adjacent the rear surface of the front panel and the inner surface of the frame; a rear panel sized and shaped to correspond to the frame and spaced apart from the front panel a distance about the thickness of the frame; and at least one LED mounted on the rear panel.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear panel spaced apart from the front panel by a thickness of the frame (as defined in dependent claim 9), and the protrusion spaced apart from the back edge of the frame by a thickness of the rear panel (as defined in dependent claim 12) must be shown or the features canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is further objected to because the term “thickness” is used outside its plain and ordinary meaning as understood in the art. 
“Thickness” is known in the art to designate a distance between opposite sides (e.g. inside-to-outside distance) of an element, usually in combination with such other geometrically related terms such as length (e.g. end-to-end distance, usually the greatest of the dimensions), height (e.g. elevation), and depth (e.g. front-to-back distance). The term “thickness”, within the context of describing the frame 110, is used in the instant application to refers to what is commonly understood as “depth”. No special definition statement, explicit or even implied, could be found in the originally filed description.
While the Examiner recognizes that the applicant is respectfully reminded that to act as their own lexicographer, the applicant must disavow the or disclaim the full scope of a claim term in the specification by clearly setting forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. 
Correction is required.

The disclosure is further objected to because it fails to fully and precisely describe the structure of applicant’s invention.  The originally filed specification describes the rear panel as spaced apart from the front panel “by a thickness (interpreted as “depth”, see previous section 10 of the instant Office Action) of the frame”, however, the originally filed drawings clearly show the front panel 140 positioned within one end of the frame 110, with the rear panel 210 positioned at a second opposite end of the frame 110.  That is, the rear panel 210 is spaced from the front panel by a distance less than the “thickness” of the frame 110. See Figures 1 to 7B.
In addition, note that the protrusion 620 is spaced apart from the back edge of the frame 110 by more than a thickness of the rear panel 210. See Figure 7B.
Appropriate correction is required.

The Examiner respectfully suggests amending the originally filed specification to always refer to the distance between the rear panel 210 and the front panel 140 as about the depth of the frame 110, and the distance between the protrusion 620 and the back edge of the frame 110 as about the thickness of the rear panel 210, as clearly shown in the originally filed drawings.

Claim Objections
Dependent claim 9 is objected to because the limitation “a rear panel… space apart from the front panel by a thickness of the frame” fails to clearly reflect the disclosed structure, and the term “thickness” might be considered unclear as it is used outside the customary meaning accepted in the art.
The cited lack of clarity does not raise to a rejection under 35 U.S.C. 112(a) or 112(b), since is readily apparent, in light of the originally filed description and drawings, that the claim is trying to define the rear panel as spaced apart from the front panel by distance about the depth of the frame.  However, appropriate correction is required to place the claims in proper form for allowance.

Dependent claims 10-13 are objected for their dependency on objected claim 9 (as previously detailed), as they include the objected too language.

Dependent claim 12 is further objected to because the limitation “the frame further comprises a protrusion… space apart from the back edge of the frame by a thickness of the rear panel” fails to clearly reflect the disclosed structure.
The cited lack of clarity is not to raise to a rejection under 35 U.S.C. 112(a), since is readily apparent, in light of the originally filed description and drawings, that the claim is trying to define the protrusion as spaced apart from the back edge of the frame by distance about the thickness of the rear panel.  However, appropriate correction is required to place the claim in proper form for allowance.

Dependent claim 13 is further objected for its dependency on objected claim 12 (as previously detailed), as it includes the objected too language.


Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 9.	The device of claim 1 further comprising: a rear panel sized and shaped to correspond to the frame and spaced apart from the front panel by about a depth of the frame; and at least one LED element mounted on the rear panel.  

CLAIM 12.	The device of claim 9, wherein the frame further comprises a protrusion adjacent to and spaced apart from a back edge of the frame, and wherein the rear panel is sized to correspond to the inner surface of the frame, and wherein the protrusion is spaced apart from the back edge of the frame by about a thickness of the rear panel.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katoh (U.S. Pat. 5,032,960), Grill et al. (U.S. Pat. 6,042,243), Shan (U.S. Pat. 7,307,391), Chang (U.S. Pat. 7,494,245), Chou et al. (U.S. Pat. App. Pub. 2011/0069501), Delhorme et al. (U.S. Pat. App. Pub. 2012/0262918), Loh et al. (U.S. Pat. 8,446,004), Rapp et al. (U.S. Pat. 9,746,169), Takase (U.S. Pat. 9,857,615), Noh et al. (U.S. Pat. 10,247,401), Kang (U.S. Pat. 10,330,281), EOM (U.S. Pat. App. Pub. 2021/0242376), and Pruitt et al. (U.S. Pat. 11,118,752) disclose illumination devices including a frame having a substantially uniform cross section and an inner surface; a front panel having a front surface shaped and sized to substantially correspond to the inner surface of the frame, a rear surface shaped to substantially correspond to the inner surface of the frame, and an edge surface extending between the front and rear surfaces; and a rear panel shaped and sized to substantially correspond to the inner surface of the frame, and including a plurality of light emitting diodes. Some further disclose an adhesive provided between the edge surface and the inner surface of the frame.

Allowable Subject Matter
Claims 1-16 (as best understood, see proposed amendments) are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a light emitting diode lighting device including a frame having a shape, a substantially consistent cross-sectional profile, and defining an inner surface; a front panel with a front surface sized and shaped to substantially correspond to the inner surface of the frame, a rear surface shaped to substantially correspond to the inner surface of the frame and having a smaller size than the front surface, and an edge extending between the front and rear surfaces; and an adhesive disposed between the edge and the inner surface of the panel, adjacent the rear surface of the front panel.
While the use and advantages of LED illumination devices including a front lens coupled to a frame are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the front lens having a rear surface having a smaller size than the front surface, with the an adhesive disposed adjacent the rear surface, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the formal matters detailed in sections 3-17 of the instant Office Action.  The applicant is strongly advised that correction of the cited issues is required in order to prevent the instant application from going into abandonment.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875